IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60451
                         Conference Calendar



RONALD JASON FERGUSON,

                                          Plaintiff-Appellant,


versus

KEITH STARRETT,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 3:96-CV-190-L-H
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Ronald Jason Ferguson (Mississippi prisoner # 82238) appeals

the district court's dismissal of his suit as barred by the

doctrine of absolute judicial immunity.   Because Ferguson sought

injunctive relief rather than monetary damages, the district

court erred by employing the doctrine of absolute judicial

immunity.   Holloway v. Walker, 765 F.2d 517, 525 (5th Cir.),



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-60451
                                - 2 -

cert. denied, 474 U.S. 1037 (1985).   Nevertheless, reversal is

unnecessary as the district court lacked subject-matter

jurisdiction over the case.    See Bickford v. Int'l Speedway

Corp., 654 F.2d 1028, 1031 (5th Cir. 1981) (reversal is

inappropriate if ruling of district court can be affirmed on any

grounds, regardless of whether those grounds were used by

district court).

     Under the Rooker/Feldman doctrine, federal district courts

lack subject-matter jurisdiction to review state court judgments.

United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994);

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).      If

the issues raised in the federal district court are "inextricably

intertwined" with a state judgment, the court is "in essence

being called upon to review the state-court decision," and the

court lacks jurisdiction to conduct such a review.    Shepherd, 23

F.3d at 924 (internal quotations and citations omitted).    A

plaintiff cannot circumvent this jurisdictional limitation by

framing his complaint in the form of a civil rights action under

§ 1983.    Liedtke v. State Bar of Texas, 18 F.3d 315, 317 (5th

Cir.), cert. denied, 115 S. Ct. 271 (1994).

     Ferguson sought federal review of the state-court decision

to rescind his participation in Mississippi's shock-probation

program.   Under the Rooker/Feldman doctrine, the district court

lacked jurisdiction to hear the claims.    See Liedtke, 18 F.3d at
                           No. 96-60451
                               - 3 -

317-18.   Because the district court lacked jurisdiction, the

appeal is without merit.

     AFFIRMED.